DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16198474, filed on 11/24/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2022 is being considered. 
The examiner notes that applicant has not provided a copy of each foreign and non-patent literature (NPL) document cited in the IDS, as required by 37 CFR 1.98(a)(2). However, it is the examiner’s belief that the IDS complies with 37 CFR 1.98(a)(2) because copies of each of the cited foreign and NPL documents, which were not provided in the present application, were already provided in parent Application No. 16198474, filed on 11/24/2017.
Drawings
The drawings were received on 3/15/2021. These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Paragraph [0001] states that “benefit is claimed under 35 U.S.C. 119(a)-(d) to Foreign Application Serial No. 10 2017 010 908.7, filed in Germany on November 24, 2018”. However, DE 10 2017 010 908.7 appears to have been filed on 11/24/2017. Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities: The phrase “the coupling of the locking tab and the recess” in line 3 should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “the feeder and magazine insert maintaining a pre-loaded orientation during the closed position” (lines 2-3) is unclear as claimed. The closed position was described in claim 1, from which claim 12 depends, as a location that the magazine floor plate is capable of sliding to. However, the above limitation appears to refer to “the closed position” as a period of time, which is impossible. For examination, it was assumed that applicant intended to claim that the feeder and magazine insert maintain a pre-loaded orientation when the magazine floor plate is in the closed position.
Regarding claim 14, the limitation “wherein the lower side of the magazine insert corresponding to the locking tab includes an at least partially deepened section” (lines 1-3) is unclear as claimed. Applicant previously recited that “a lower side of the magazine insert includes a locking tab” in claim 13, from which claim 14 depends, which is different in scope than a lower side of the magazine insert corresponding to a locking tab, as presented in claim 14. In its current form, claim 14 is unclear whether the entirety of the lower side of the magazine insert is the locking tab or if the locking tab is a component of the lower side of the magazine insert and, further, it is unclear whether the lower side of the magazine insert includes the at least partially deepened section or whether the locking tab includes the at least partially deepened section. Clarification is required.
Regarding claim 19, it is unclear how a self-loading firearm can include a magazine and also comprise a magazine housing and a magazine floor plate, as claimed in lines 1-4. By definition, a magazine housing and a magazine floor plate are components of a magazine, which is a component of a self-loading firearm. However, in its current form, claim 19 requires that the self-loading firearm comprises a magazine housing and a magazine floor plate which are separate from, and in addition to, the magazine of the self-loading firearm. For examination, it was assumed that applicant intended to claim that the magazine housing and the magazine floor plate are components of the magazine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Switzer (US 5081778), herein ‘Switzer’.
Regarding claims 1, 18, and 19, Switzer discloses a magazine (10) for a self-loading firearm (col. 1 lines 6-19), the magazine comprising: 
a magazine housing (17); and 
a magazine floor plate (30, 33, 34, 51, 55) movably mounted to the magazine housing, the magazine floor plate slidable between an open position and a closed position (Figs. 1-2 and 5-6; col. 3 lines 23-40; col. 4 lines 17-25; col. 5 lines 4-11); 
wherein the magazine floor plate is pivotable relative to the magazine housing when in the open position (col. 3 lines 56-57; col. 4 lines 17-25; col. 5 lines 4-11).
Regarding claim 2, Switzer discloses at least one safety element (53) to secure the magazine floor plate from decoupling from the magazine housing (Figs. 1-2).
Regarding claim 3, Switzer discloses at least two hinge pins (53) formed on opposite sides of one of the magazine floor plate or the magazine housing (Fig. 3), the at least two hinge pins defining a pivot axis (52) associated with the magazine floor plate.
Regarding claim 4, Switzer discloses wherein the at least two hinge pins are coupled to a guideway (Fig. 3) to allow the magazine floor plate to at least move or pivot relative to the magazine housing (col. 3 lines 56-57; col. 4 lines 17-25; col. 5 lines 4-11), and wherein at least one of the magazine housing or the magazine floor plate includes the guideway (Fig. 3).
Regarding claim 5, Switzer discloses wherein the guideway includes at least one limit stop element to limit a motion path of the at least two hinge pins (Fig. 3).
Regarding claim 7, Switzer discloses wherein the magazine floor plate includes at least one locking element (37) to enable the magazine floor plate to at least one of lock or unlock with at least one complementary counter latch (41) when the magazine floor plate moves between the open position and the closed position, a lower side of the magazine housing including the at least one complementary counter latch (Figs. 1-3).
Regarding claim 8, Switzer discloses wherein at least one of the magazine housing or the magazine floor plate includes at least one fluid passage opening (Fig. 3; between 48a).
Regarding claim 9, Switzer discloses wherein a lower side of the magazine housing includes at least one recess defining the at least one fluid passage opening between the magazine housing and the magazine floor plate (Fig. 3; between 48a).
Regarding claim 10, Switzer discloses wherein the magazine housing further includes a magazine shaft (Fig. 3; area within housing 17), an inner side of a rear wall of the magazine shaft including at least one guiding section (Figs. 3-6) to guide at least one counter-guiding element (Figs. 3-6), and wherein at least one of a magazine insert (45) or a feeder (20) includes the at least one counter-guiding element (Figs. 3-6).
Regarding claim 11, Switzer discloses wherein at least one of an inner side wall or a front wall of the magazine shaft includes at least one guiding element (Figs. 3-6) to guide at least one of the magazine insert or the feeder (Figs. 3-6).
Regarding claim 12, Switzer discloses wherein the feeder and the magazine insert are coupled via a magazine spring (13), and wherein the feeder and magazine insert maintain a pre-loaded orientation when the magazine floor plate is in the closed position (Fig. 6; col. 5 lines 11-16).
Regarding claim 13, Switzer discloses wherein a lower side of the magazine insert includes a locking tab (49) to couple with a recess associated with the magazine floor plate to retain the magazine floor plate in the closed position (Figs. 1 and 6).
Regarding claim 14, Switzer discloses wherein the lower side of the magazine insert includes an at least partially deepened section (Fig. 3).
Regarding claim 15, Switzer discloses wherein front outer sides of the feeder include at least one recess (25; Fig. 3).
Regarding claim 16, Switzer discloses wherein an upper side of the feeder includes at least one spacer (22; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Switzer (US 5081778) as applied to claim 1 above, and further in view of Blackamore (US 5309660), herein ‘Blackamore’.
Regarding claim 17, Switzer does not expressly teach wherein the magazine housing includes at least one of a cut-out or a viewing insert to determine a loading state of the magazine housing.
Blackamore teaches a magazine (10) including a magazine follower (34) and a cartridge viewing cutout (90) with a transparent window (92) located in a sidewall (14) of the magazine (Fig. 8; col. 5 lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cut-out in the magazine housing of Switzer as taught by Blackamore in order to permit the user to view the number and orientation of shells already loaded onto elevator and/or the position of the elevator at any given moment (Blackamore; col. 5 lines 30-32). 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11092397. This is a statutory double patenting rejection.
Conclusion
Claims 1-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641